FILED
                            NOT FOR PUBLICATION                               FEB 15 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50584

               Plaintiff - Appellee,              D.C. No. 2:09-cr-01013-PSG

  v.
                                                  MEMORANDUM *
MARIA TOLEDO-FIERROS, a.k.a. Mari,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Maria Toledo-Fierros appeals from the district court’s judgment and

challenges the 70-month sentence imposed following her guilty-plea conviction for

conspiracy to aid and assist inadmissible aliens to enter the United States, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 8 U.S.C. § 1327. Pursuant to Anders v. California, 386 U.S. 738

(1967), Toledo-Fierros’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have

provided Toledo-Fierros the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Toledo-Fierros has waived her right to appeal her sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    10-50584